Order entered January 19, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01277-CV

                              HAROLD HASWELL, Appellant

                                               V.

                                    CACH, LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01615-2016

                                           ORDER
       Before the Court is appellant’s January 17, 2017 motion to extend time to file appellant’s

brief. Appellant’s motion does not comply with Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.5, 10.1. However, to expedite the decision in this case, we suspend the rules

governing requirements for motions and GRANT appellant’s motion. See TEX. R. APP. P. 2. We

ORDER the brief received on January 17, 2017 filed as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE